     Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 1 of 9 PageID #: 103




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:20-cr-00060

JUSTIN ANDREW BEARDSLEY


                     MEMORANDUM OPINION AND ORDER


       Pending before the court is Defendant Justin Beardsley’s Motion to Suppress

for Lack of Reasonable Suspicion to Initiate the Traffic Stop [ECF No. 32]. The

Government has failed to respond and the Motion is now ripe for decision. Though a

hearing on this Motion is currently scheduled for September 28, 2020, Defendant

asserts in his Motion that he “is not contesting the factual circumstances surrounding

the stop.” [ECF No. 32, at 6]. Instead, Defendant argues that the factual

circumstances do not meet the relevant legal standards. See id. Because this Motion

presents only a legal question rather than a factual one, a hearing is not necessary.

See United States v. Taylor, 13 F.3d 786, 789 (4th Cir. 1994); see also United States

v. Griffin, 81 Fed. Appx. 815, 816 (4th Cir. 2020) (“First, an evidentiary hearing is not

always required to resolve a motion to suppress.”). Therefore, the hearing scheduled

for September 28, 2020, is CANCELLED. For the reasons that follow, the Motion to

Suppress [ECF No. 32] is DENIED.
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 2 of 9 PageID #: 104




       I.     Background and Factual Findings

       On May 12, 2020, a grand jury indicted Defendant for Possession with Intent

to Distribute a Quantity of Methamphetamine in violation of 21 U.S.C. § 841(a)(1)

(Count I), and Using and Carrying of Firearms During a Drug Trafficking Crime in

violation of 18 U.S.C. § 924(c)(1)(A) (Count II). The methamphetamine and firearms

that are the subject of the indictment were discovered during a vehicle search after

Defendant was arrested subsequent to a traffic stop by Officer Joshua Thrasher of

the Parkersburg Police Department. The stop occurred on June 1, 2019, in

Parkersburg, West Virginia. Defendant now argues that the methamphetamine and

firearms should be suppressed because Officer Thrasher did not possess reasonable

suspicion to initiate the traffic stop.

       Defendant does not contest the factual circumstances surrounding the stop as

they are described by Officer Thrasher in his Primary Report, which Defendant

attached to his Motion as Exhibit 1. See [ECF No. 32, at 6 (“The Defense is not

contesting the factual circumstances surrounding the stop.”)]. Therefore, I find the

following relevant facts occurred during the traffic stop.

       At approximately 3:00 a.m. on the morning of June 1, 2019, Officer Thrasher

observed a silver Nissan, driven by Defendant, traveling north on Lynn St. toward

16th St. in Parkersburg. See [ECF No. 32 at 1; ECF No. 32-1, at 1]. Officer Thrasher

pulled out behind the vehicle and observed Defendant signal a right turn but then

turn left. See id. Officer Thrasher further observed that the vehicle “had a busted

rear windshield which was taped with black tape causing the view to be obstructed.”



                                           2
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 3 of 9 PageID #: 105




[ECF No. 32-1, at 1]. After the vehicle made the left turn, Officer Thrasher followed

it for one block before the vehicle pulled into a Go Mart and parked at a gas pump.

See id. Officer Thrasher parked in the rear of the Go Mart and observed Defendant

exit the vehicle, pump ten dollars’ worth of fuel, and then walk to the window of the

gas station. See id. Approximately five minutes later, Defendant returned to the

vehicle with a bottle of Dr. Pepper soda and an unidentified female. See id. The female

got into the driver’s seat and Defendant sat in the passenger seat. See id. The vehicle

then backed away from the gas pump, turned onto 16th St., and then attempted to

pull back into the Go Mart parking lot. See id. At that time, Officer Thrasher initiated

the traffic stop. See id.

       Upon stopping the vehicle, Officer Thrasher approached the passenger side

and asked both Defendant and the female for drivers’ licenses and the vehicle

information. See [ECF No. 32-1, at 1]. Neither Defendant nor the female had

identification, but they advised Officer Thrasher of their names. See id. Officer

Thrasher checked both names for associated divers’ licenses and warrants. See id. At

that time, another officer, Sgt. Eichhorn, responded with a K-9. See id. Sgt. While

Officer Thrasher was checking the names, Sgt. Eichhorn utilized the K-9 to conduct

a sniff of the exterior of the vehicle, and the K-9 returned a positive indication for the

odor of a controlled substance. See id. After the sniff, central dispatch advised Officer

Thrasher that Defendant had an active warrant. See id. Officer Thrasher removed

Defendant from the vehicle, placed him under arrest, and secured him in the rear of




                                            3
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 4 of 9 PageID #: 106




the patrol car. See id. Officers then conducted a search of the vehicle which revealed

the drug and firearm evidence Defendant now seeks to suppress. Id.

      II.    Legal Standards

             A. Motions to Suppress

      When deciding a motion to suppress, the district court may make findings of

fact and conclusions of law. United States v. Stevenson, 396 F.3d 538, 541 (4th Cir.

2005). The burden of proof is on the party who seeks to suppress the evidence. United

States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981). Once a defendant establishes

a basis for his motion to suppress, the burden shifts to the government to prove the

admissibility of the challenged evidence by a preponderance of the evidence. United

States v. Matlock, 415 U.S. 164, 177 n.14 (1974).

             B. Traffic Stops and Vehicle Searches

      It is well-established that “[t]emporary detention of individuals during the stop

of an automobile by the police, even if only for a brief period and for a limited purpose,

constitutes a ‘seizure’” under the Fourth Amendment. Whren v. United States, 517

U.S. 806, 809–10 (1996). A traffic stop, therefore, must satisfy the Fourth

Amendment's reasonableness limitation. See id. at 810. Because a traffic stop “is

more akin to an investigative detention than a custodial arrest,” courts apply the two-

prong standard articulated in Terry v. Ohio, 392 U.S. 1 (1968) to determine whether

a stop is reasonable. United States v. Williams, 808 F.3d 238, 245 (4th Cir. 2015).

      Pursuant to Terry, a traffic stop is reasonable when (1) the “stop [i]s legitimate

at its inception” and (2) “the officer's actions during the seizure [are] reasonably



                                            4
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 5 of 9 PageID #: 107




related in scope to the basis for the traffic stop.” United States v. Bowman, 884 F. 3d

200, 209 (4th Cir. 2018) (internal quotation marks and citations omitted). “As a

general matter, the decision to stop an automobile is reasonable where the police have

probable cause to believe that a traffic violation has occurred.” Whren, 517 U.S. at

809–10. “Without question, such a violation may include failure to comply with traffic

laws.” United States v. Palmer, 820 F.3d 640, 649 (4th Cir. 2016). As to the second

prong, even a stop that is initially reasonable can become unlawful when “is it

prolonged beyond the time reasonably required” to complete the ordinary tasks

associated with the reason for the stop. Illinois v. Caballes, 543 U.S. 405, 407 (2005).

Ordinary tasks related to a traffic stop include “checking the driver's license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile's registration and proof of insurance.” Rodriguez v. United

States, 575 U.S. 348, 349 (2015). An officer may “inquir[e] into matters unrelated to

the justification for the traffic stop, and may take other actions that do not constitute

‘searches’ . . . such as conducting a dog-sniff of the vehicle, . . . only so long as those

inquiries [or other actions] do not measurably extend the duration” of the traffic stop.

United States v. Vaughan, 700 F.3d 705, 710 (4th Cir. 2012) (internal quotation

marks and citations omitted).

      An officer may not ordinarily search a vehicle even during a valid traffic stop.

To search the vehicle, the officer must “obtain[] consent, secure[] a warrant, or

develop[] probable cause to believe the vehicle contains evidence of criminal activity.

Palmer, 820 F.3d at 650; see also United States v. Boggess, 444 F. Supp. 3d 730, 736


                                            5
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 6 of 9 PageID #: 108




(S.D.W. Va. 2020) (“To conduct a search of an automobile without a warrant, police

must have probable cause to believe that the car contains contraband.”). A “trained

drug dog's alert on the vehicle” is “sufficient to establish such probable cause.”

Palmer, 820 F.3d at 650 (citing United States v. Kelly, 592 F.3d 586, 592 (4th Cir.

2010)).

      III.   Discussion

      Defendant argues that suppression of the drug and firearm evidence in this

case is required due to “1) the warrantless stop of the Defendant’s vehicle, 2) the

warrantless detention, and 3) the ensuing warrantless canine ‘sniff’ and physical

search of the vehicle.” [ECF No. 32, at 2]. I address each below.

             A. The Traffic Stop

      Pursuant to Terry, the first question is whether the traffic stop was “legitimate

at its inception.” United States v. Bowman, 884 F. 3d 200, 209 (4th Cir. 2018)

(internal quotation marks and citations omitted). Defendant argues that Officer

Thrasher had no justifiable reason to initiate the traffic stop because Defendant had

already parked and exited the vehicle and, at the time of the stop, Defendant was no

longer the driver. See [ECF No. 32, at 6]. Defendant argues that the time for

reasonable suspicion or probable cause “had elapsed when the officer did nothing”

after observing Defendant make a left turn instead of the signaled right turn. Id. In

other words, Defendant argues that he cannot be stopped for a traffic violation if the

officer does not immediately act. I need not decide this question, however, because at

the time Officer Thrasher initiated the traffic stop, he was justified in doing so.



                                           6
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 7 of 9 PageID #: 109




         As the Fourth Circuit has explained, “[w]ithout question,” an officer may

initiate a traffic stop for a violation such as “failure to comply with traffic laws.”

United States v. Palmer, 820 F.3d 640, 649 (4th Cir. 2016). West Virginia law

specifically states, “No person shall drive any motor vehicle with any . . .

nontransparent material upon the front windshield . . . or rear windows of such

vehicle which obstructs the driver’s clear view.” W. Va. Code § 17C-15-36(a). 1

Therefore, I find that when Officer Thrasher observed the female drive the vehicle

onto 16th St. with a “busted rear windshield which was taped with black tape,” see

[ECF No. 32-1, at 1], he was justified in initiating the traffic stop. The traffic stop

thus comports with the first prong of Terry.

                  B. The K-9 Sniff

         Having determined that the traffic stop was legitimate at its inception, the

next question, pursuant to Terry, is whether “the officer's actions during the seizure

[were] reasonably related in scope to the basis for the traffic stop.” United States v.

Bowman, 884 F. 3d 200, 209 (4th Cir. 2018) (internal quotation marks and citations

omitted). That is, whether the initially lawful stop became unlawful by being

“prolonged beyond the time reasonably required” to complete the ordinary tasks

associated with the reason for the stop. Illinois v. Caballes, 543 U.S. 405, 407 (2005).

As explained above, ordinary tasks related to a traffic stop include “checking the

driver's license, determining whether there are outstanding warrants against the



         1   Chapter 17C of the West Virginia Code is entitled “Traffic Regulations and Laws of the
Road.”


                                                    7
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 8 of 9 PageID #: 110




driver, and inspecting the automobile's registration and proof of insurance.”

Rodriguez v. United States, 575 U.S. 348, 349 (2015). And, an exterior K-9 sniff is not

a “search,” 2 and is not unlawful unless it extends the duration of the stop. See United

States v. Vaughan, 700 F.3d 705, 710 (4th Cir. 2012)

       Here, the undisputed facts are that Sgt. Eichhorn responded and used the K-9

to conduct the exterior sniff before central dispatch returned the warrant search on

Defendant and the female driver. See [ECF No. 32-1, at 1]. Therefore, I find that

Officer Thrasher did not prolong the stop beyond the time necessary to complete the

ordinary tasks. Thus, the stop also does not violate Terry’s second prong.

               C. The Vehicle Search

       Finally, Defendant argues in passing that suppression is required here because

of “the ensuing warrantless . . . physical search of the vehicle.” [ECF No. 32, at 2].

Though Defendant makes no further argument as to how the physical search of the

vehicle was unlawful, his contention is without merit. As I have explained, officers

may search a vehicle without a warrant if they have “probable cause to believe that

the car contains contraband.” United States v. Boggess, 444 F. Supp. 3d 730, 736

(S.D.W. Va. 2020). And probable cause is established by a “trained drug dog's alert

on the vehicle.” United States v. Palmer, 820 F.3d 640, 650 (4th Cir. 2016).

       Because the K-9, during a valid exterior sniff, returned a positive indication

for “the odor of a controlled substance,” [ECF No. 32-1, at 1], I find that Officer

Thrasher had probable cause to search the vehicle without a warrant.


       2   Because a K-9 sniff is not a search, Defendant’s argument that the sniff was “warrantless”
is irrelevant and without merit.

                                                  8
    Case 2:20-cr-00060 Document 33 Filed 09/23/20 Page 9 of 9 PageID #: 111




       IV.     Conclusion

       Based on the foregoing, I find that the traffic stop, K-9 sniff, and subsequent

vehicle search were supported by law. 3 Defendant has not established a sufficient

basis for his Motion to shift the burden of proving admissibility to the Government.

United States v. Matlock, 415 U.S. 164, 177 n.14 (1974). Accordingly, the Motion to

Suppress [ECF No. 32] is DENIED.

       The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                               ENTER:         September 23, 2020




       3 Defendant also argues in his Motion that certain evidence found during the vehicle search
must be suppressed because, in his view, the Government will be unable to show a “nexus of
possession” because Defendant was not the only occupant in the vehicle. [ECF No. 32, at 9–13]. This
argument is irrelevant for purposes of a motion to suppress, and I do not address it here. Whether the
Government succeeds at proving the element of possession is an issue for trial.

                                                  9
